Citation Nr: 0623922	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-34 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision of the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the veteran also initiated an appeal of 
an August 2003 rating decision denying increased ratings for 
hearing loss and tinnitus, but withdrew his appeal with 
respect to those issues in April 2004.  The record also 
reflects that he filed a claim for service connection for 
disability of the right arm in November 2004.  The record 
before the Board does not show that the originating agency 
has responded to this claim.  Therefore, this matter is 
referred to the originating agency for appropriate action.


REMAND

The veteran contends that service connection is warranted for 
PTSD because it is the result of service stressors, to 
include an incident in which the truck he was riding in 
struck a land mine.  The record contains lay evidence, 
medical evidence, and photographs which tend to corroborate 
the veteran's contentions concerning this stressor.  Although 
the record contains some medical evidence of PTSD, some of 
the medical evidence only shows that PTSD was diagnosed by 
history only.  None of the medical evidence adequately 
identifies the particular stressors supporting the diagnosis.  
Therefore, the Board has determined that the veteran should 
be afforded a VA examination to determine whether he has PTSD 
due to a service stressor.

The Board also notes that in recent correspondence, the 
veteran states that he has been attending group therapy for 
his PTSD at the Salisbury VA Medical Center, and requests 
that those records be associated with the claims folder.  As 
the claims folder currently contains group therapy records 
only through November 2003, further development to obtain the 
outstanding records is in order.

The Board also notes that the veteran has not been provided 
all notice required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Based on the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess and notice that he should 
submit any pertinent evidence in his 
possession.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, including any 
pertinent VA medical records for the 
period since November 2003.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Then, the veteran should be afforded 
a VA examination by a psychiatrist or 
psychologist to determine whether he has 
PTSD due to one or more service 
stressors.  Any indicated studies should 
be performed, and the claims folder must 
be made available to and reviewed by the 
examiner.  If PTSD is diagnosed, the 
examiner should identify all elements 
supporting the diagnosis, to include the 
specific stressors.  If PTSD is 
diagnosed, the examiner should 
specifically indicate whether it is 
attributable in whole or in part to the 
incident in service in which the 
veteran's truck was struck by a land 
mine.  If PTSD is not diagnosed, the 
examiner should explain why the veteran 
does not meet the criteria for this 
diagnosis.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
service connection for PTSD.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

